Execution Copy

THIRD AMENDMENT TO
THIRD AMENDED AND RESTATED CREDIT AGREEMENT


THIS THIRD AMENDMENT TO THIRD AMENDED AND RESTATED CREDIT AGREEMENT (this
“Amendment”) is entered into effective as of May 7, 2010, by and among ENSERCO
ENERGY INC., a South Dakota corporation (the “Borrower”), FORTIS CAPITAL CORP.,
a Connecticut corporation (“Fortis”), SOCIETE GENERALE, a bank organized under
the laws of France (“SocGen”), as an Issuing Bank, a Bank and the Syndication
Agent, BNP PARIBAS, a bank organized under the laws of France (“BNP”), as an
Issuing Bank, a Bank, successor Administrative Agent and Collateral Agent and
the Documentation Agent, and each of the other financial institutions which are
parties hereto (collectively, the “Banks”).
 
WHEREAS, the Borrower, Agent and the Banks have entered into that certain Third
Amended and Restated Credit Agreement, dated to be effective as of May 8, 2009,
(including all annexes, exhibits and schedules thereto, as from time to time
amended, restated, supplemented, or otherwise modified, the “Credit Agreement”);
 
WHEREAS, following the Effective Date, Committed Line Portions will be reduced
to $250,000,000.00 and Fortis will exit the Credit Agreement;
 
WHEREAS, Fortis is resigning its position as Agent and the Banks wish to appoint
BNP as successor Agent; and
 
WHEREAS, the Borrower and the Banks have agreed to make certain changes to the
Credit Agreement;
 
NOW, THEREFORE, in consideration of the premises herein contained and other good
and valuable consideration, the sufficiency of which is hereby acknowledged, the
parties hereto, intending to be legally bound, agree as follows:
 
1.           Defined Terms.  All capitalized terms used but not otherwise
defined in this Amendment shall have the meaning ascribed to them in the Credit
Agreement.  Unless otherwise specified, all section references herein refer to
sections of the Credit Agreement.
 
2.           Amendments to Loan Documents.  Each of the Loan Documents (other
than the Notes) is hereby amended commencing on the Effective Date (as
hereinafter defined) as follows:
 
2.1           The terms “Fortis”, “Fortis Capital Corp.”, and “Fortis Capital
Corp., a Connecticut corporation” are, except as specified in this Amendment,
deleted from the Loan Documents, including the Credit Agreement and the Security
Agreement, and are replaced by “BNP”, “BNP Paribas”, and “BNP Paribas, a bank
organized under the laws of France” respectively.
 
2.2           Fortis is deleted as a party to all Loan Documents.
 
3.           Amendments to Credit Agreement.  The Credit Agreement is hereby
amended commencing on the Effective Date (as hereinafter defined) as follows:
 

3rd Amendment to 3rd A&R Credit Agreement - Enserco
1
 

011038.0122\561069.09
 
 

--------------------------------------------------------------------------------

 

3.1           Omnibus Amendment to Credit Agreement.  The Term “Reference Bank
Cost of Funds Rate” is, except as specified in this Amendment, deleted from the
Credit Agreement and replaced with “Cost of Funds Rate”.
 
3.2           Preamble.  After giving effect to the amendments in Section 2.1
hereof, the preamble to the Credit Agreement is amended by deleting the phrase
“BNP PARIBAS, a bank organized under the laws of France (“BNP”), as an Issuing
Bank, a Bank and the Documentation Agent,”.
 
3.3           Section 1.01 – Amended and Restated Definitions.  The following
definitions contained in Section 1.01 of the Credit Agreement shall be and
hereby are amended and restated in their entirety to read as follows:
 
“‘Advance Line Limit’ means the maximum amount of Loans which may be outstanding
at any time, which maximum amount shall be $50,000,000.00.”
 
“‘Applicable Margin’ means (a) two and one-half percent (2.50%) for Eurodollar
Rate Loans and Cost of Funds Rate Loans and (b) one and three-quarters percent
(1.75%) for Base Rate Loans.”
 
“‘Base Rate’ means, for any day, the highest of the following rates (provided
that if any of the following rates cannot be determined for any day, it will be
the highest of the then-determinable rates for such day):  (a) the per annum
rate of interest established by BNP Paribas from time to time at its principal
office in New York City as its “prime rate” or “base rate” for United States
Dollar loans (with any change in such prime rate or base rate to become
effective as and when such prime rate or base rate changes) (The “prime rate” or
“base rate” is a rate set by BNP Paribas based upon various factors including
BNP Paribas’ costs and desired return, general economic conditions and other
factors and is used as a reference point for pricing some loans, which may be
priced at, above or below such announced rate.); (b) 0.50% per annum above the
Federal Funds Rate as in effect from time to time.”
 
“‘Collateral’ means the property of any Loan Party in which Collateral Agent has
been granted a Lien pursuant to the Security Agreements, but excluding (i) the
Loan Parties’ real estate and (ii) funds held in the Borrower’s Clearinghouse
Account.
 
“‘Economic Basis’ means GAAP adjusted to include (a) the forward value of both
hedged and unhedged physical transportation capacity for up to the mark to
market valuation period (such marks to be in accordance with GAAP), net of
associated transportation costs for such period, (b) the forward value of both
hedged and unhedged physical storage capacity for up to the mark to market
valuation period (such marks to be in accordance with GAAP), net of associated
storage costs for such period, and (c) the lower of cost or market adjustment to
bring the value of Product inventory to market for inventory transactions that
do
 

3rd Amendment to 3rd A&R Credit Agreement - Enserco
2
 

011038.0122\561069.09
 
 

--------------------------------------------------------------------------------

 

not classify for ‘hedge accounting treatment.’  At no time shall the mark to
market valuation period be less than three and one-half (3.5) years.”
 
“‘Eurodollar Rate’ means, for any Interest Period pertaining to any Eurodollar
Rate Loan, the rate per annum determined on the basis of the rate for deposits
in Dollars for a period equal to such Interest Period commencing on the first
day of such Interest Period appearing on Reuters Reference LIBOR 01 (or
otherwise on such screen) at approximately, with respect to any Notice of
Borrowing or Notice of Conversion/Continuation (as applicable), 11:00 am (London
time) two (2) Business Days prior to the first day of such Interest Period.  In
the event that such rate does not appear or shall cease to be available from
Reuters Reference LIBOR 01, the Eurodollar Rate shall be determined from such
financial reporting service or other information as shall be mutually acceptable
to the Agent and the Borrower.”
 
“‘Expiration Date’ means the earliest to occur of:
 
(a)           May 7, 2012; or
 
(b)           the date on which this Agreement is terminated pursuant to Section
9.02.”
 
“‘Issuing Bank Sub-Limit’ means, with respect to each Issuing Bank, the limit
set opposite such Issuing Bank under the heading “Sub-Limit” in the table below;
provided that while any Bank qualifies as a Defaulting Bank hereunder, each
Bank’s “Sub-Limit” shall be reduced to an amount equal to (a) such Issuing
Bank’s Issuing Percentage Cap (expressed as a decimal, rounded to the ninth
decimal place) at such time, times (b) the Total Available Committed Line
Portion at such time, rounded to the nearest whole dollar.
 
Issuing Bank
Sub-Limit
SocGen
$250,000,000.00
BNP
$250,000,000.00



 
“‘Issuing Bank’ means BNP and SocGen and any of their Affiliates, and any other
Bank, subject to Agent’s consent not to be unreasonably withheld (upon Agent’s
consent such Bank shall provide written notice to the Agent, the Borrower and
the other Issuing Banks of such Bank’s Issuing Bank Sub-Limit and Issuing
Percentage Cap), in such Bank’s or Affiliate’s capacity as an issuer of one or
more Letters of Credit hereunder, together with any replacement letter of credit
issuer arising under Section 2.14.”
 
“‘Issuing Percentage Cap’ means, with respect to each Issuing Bank, the
percentage set opposite such Issuing Bank under the heading “Issuing Percentage”
 

3rd Amendment to 3rd A&R Credit Agreement - Enserco
3
 

011038.0122\561069.09
 
 

--------------------------------------------------------------------------------

 

in the table below, as such amounts may be amended from time to time pursuant to
Section 11.01 hereof.
 
Issuing Bank
Issuing Percentage
SocGen
50%
BNP
50%



“L/C Sub-limit Cap” means the cap upon L/C Obligations under particular
categories of Letters of Credit Issued under the Borrowing Base Line as follows
(each such category below is referred to herein as a “Type” of Letter of
Credit):
 
(a)           Performance L/Cs - $25,000,000.00;
 
 
(b)
Ninety (90) Day Transportation and Storage L/Cs - $150,000,000.00 but not to
exceed the Elected Ninety (90) Day Transportation and Storage L/C Cap then in
effect;

 
 
(c)
Three Hundred Sixty-Five (365) Day Transportation and Storage L/Cs -
$100,000,000.00 but not to exceed the Elected Three Hundred Sixty-Five (365) Day
Transportation and Storage L/C Cap then in effect;

 
 
(d)
Ninety (90) Day Swap L/Cs - $100,000,000.00, but not to exceed the Elected
Ninety (90) Day Swap L/C Cap then in effect;

 
 
(e)
Three Hundred Sixty-Five (365) Day Swap L/Cs - $75,000,000.00 but not to exceed
the Elected Three Hundred Sixty-Five (365) Day Swap L/C then in effect;

 
 
(f)
Three Hundred Sixty-Five (365) Day Supply L/Cs - $25,000,000.00;

 
 
(g)
NGL Supply L/Cs - $25,000,000.00 and

 
 
(h)
Ninety (90) Day Supply L/Cs – the lesser of (A) Committed Line Portions
subscribed to by the Banks as shown on Schedule 2.01 and (B) the Borrowing Base
Sub-Cap then in effect less (i) any amounts outstanding under (a), (b), (c),
(d), (e), (f) and (g) above and (ii) the Effective Amount of all Loans.”

 
“‘Maturity Date’ means May 7, 2013.”
 
“‘Ninety (90) Day Supply L/Cs’ means Letters of Credit with a tenor of less than
ninety-one (91) days Issued to facilitate the purchase of Product (other than
natural gas liquids) for resale or to secure the purchase of Product (other than
natural gas liquids).”
 

3rd Amendment to 3rd A&R Credit Agreement - Enserco
4
 

011038.0122\561069.09
 
 

--------------------------------------------------------------------------------

 



 
“‘Tangible Net Worth’ means (a) the Borrower’s and its Subsidiaries’ assets, on
a consolidated basis, less (b) Total Liabilities, less (c) all amounts due from
Parent, employees, owners, Subsidiaries and Affiliates, less (d) investments in
Capital Stock (other than Subsidiaries), less (e) the intangible assets of the
Borrower and its Subsidiaries.  In calculating Tangible Net Worth, the amount of
Subordinated Debt excluded from liabilities in such calculation shall not exceed
50% of the resultant Tangible Net Worth, provided, however, in the event
Subordinated Debt is used to prevent any financial covenant default, the
limitation on the amount of Subordinated Debt excluded from liabilities may be
removed upon approval of the Required Banks.  In addition to the foregoing, in
calculating the Tangible Net Worth of Enserco Midstream, LLC, intercompany trade
receivables owed by Borrower to Enserco Midstream, LLC shall be netted against
intercompany trade payables owed by Enserco Midstream, LLC to Borrower.
 
“‘Three Hundred Sixty-Five (365) Day Supply L/Cs’ means Letters of Credit with a
tenor greater than ninety (90) days and less than three hundred sixty-five (365)
days Issued to facilitate the purchase of Product (other than natural gas
liquids) for resale or to secure the purchase of Product (other than natural gas
liquids), which Letter of Credit may contain a clause providing for automatic
renewal of the expiry date for periods up to 365 days with a 90-day minimum
notice of non-renewal.”
 

 
3.4 
Section 1.01 – Amendments to Definitions.  The following definitions are hereby
amended as set forth below:

 
 
3.4.1
Clause (c)(vii) of the definition of “Borrowing Base Advance Cap” is hereby
amended and restated to read as follows:

 
“(vii) 80% of the amount of Eligible Inventory that is not line fill; plus”
 
 
3.4.2
Clause (c)(viii) of the definition of “Borrowing Base Advance Cap” is hereby
amended and restated to read as follows:

 
“(viii) 70% of Eligible Inventory which is hedged crude oil “line fill”
inventory (excluding line fill located in “gathering lines”) valued at market,
not to exceed a net eligible collateral value of $15,000,000.00; plus”
 
 
3.4.3
The definition of “Borrowing Base Sub-Cap” is amended by deleting the number
“$50,000,000.00” from the last sentence of the first paragraph thereof and
replacing such number with “$40,000,000.00”.

 
 
3.4.4
The definition of “Elected Ninety (90) Day Swap L/C Cap” is amended by deleting
the number “$100,000,00.00” and replacing it with “$100,000,000.00”.

 

3rd Amendment to 3rd A&R Credit Agreement - Enserco
5
 

011038.0122\561069.09
 
 

--------------------------------------------------------------------------------

 

 
3.4.5
The definition of “Eligible Inventory” is hereby amended to add the
parenthetical statement “(excluding tank bottom inventory)” following the phrase
“all of the Borrower’s inventory” in the first paragraph thereof.

 
 
3.4.6
Clause (f) of the definition of “Eligible Inventory” is hereby amended and
restated to read as follows:

 
“(f) With respect to natural gas inventory located in a storage facility or
pipeline, the following shall apply:
 
(i)           Eligible Inventory shall have excluded therefrom any portion that
is subject to any dispute, offset, counterclaim reduction, adjustment, or other
claim (other than any rights to applicable contractual future demand charges for
storage and transportation (“Demand Charges”)).
 
(ii)           Eligible Inventory shall have excluded therefrom the amount of
Demand Charges payable by the Borrower for the sixty-day period following any
calculation of Eligible Inventory.
 
(iii)           In the event that any portion of Eligible Inventory that is
subject to any such dispute, counterclaim or other claim (including Demand
Charges) is secured with a letter of credit, such portion secured by the letter
of credit shall not be excluded from Eligible Inventory.”
 
 
3.4.7
The definition of “Loan” is hereby amended by deleting the term “L/C Advance”
and replacing it with the term “L/C Borrowing”.

 
 
3.4.8
The definitions of “Long Position”, “Net Fixed Price Volume” and “Short
Position” are amended by adding the phrase “, gallons of natural gas liquids”
following the phrase “MMBTUS of natural gas” therein.

 
 
3.4.9
The definition of “Product” is amended by adding “natural gas liquids,”
following “natural gas”.

 
 
3.4.10
The definition of “Unhedged Transportation Exposure” is amended by adding the
parenthetical “(to the extent such Storage L/Cs support transportation
expenses)” following the term “Storage L/Cs” in the definition.

 

 
3.5 
Section 1.01 – New Definitions.  The following definition is hereby added to
Section 1.01 of the Credit Agreement in its appropriate alphabetical order:

 
“‘Cost of Funds Rate’ means the rate per annum quoted by Agent in New York City
to the Borrower at or about the time of the making of any Eurodollar Rate Loan
as the cost of funds of the Agent (as determined by the Agent in its reasonable
discretion which determination may include,
 

3rd Amendment to 3rd A&R Credit Agreement - Enserco
6
 

011038.0122\561069.09
 
 

--------------------------------------------------------------------------------

 

without limitation, market, regulatory and liquidity conditions) for the
relevant Interest Period then applicable to such Loan, provided that such rate
is not necessarily the cost to the Banks of funding the specific Loan, and may
exceed the Agent’s actual cost of borrowing in the interbank market or other
markets in which the Agent may obtain funds from time to time for amounts
similar to the amount of the Loan.”
 
“‘NGL Supply L/Cs’ means Letters of Credit with a tenor of less than ninety-one
(91) days Issued to facilitate the purchase of natural gas liquids for resale or
to secure the purchase of natural gas liquids.”
 
“‘Realized Net Working Capital’ means the Net Working Capital of the Borrower
(i) excluding any unrealized gains and losses and associated non-cash provision
for incentive compensation and taxes on the income statement, (ii) excluding
assets and liabilities from derivative activities and associated non-cash
provision for incentive compensation and deferred taxes on the balance sheet,
and (iii) reflecting the necessary adjustments to state Product inventory at
cost in cases where it is economically hedged and at the lower of cost or market
in cases where it is not economically hedged.”
 
3.6           Section 1.1 – Deleted Definition.  The definition of “Reference
Bank Cost of Funds Rate” is hereby deleted.
 
3.7           Section 2.01A of the Credit Agreement is hereby deleted in its
entirety and replaced with the phrase “Intentionally Omitted”.
 
3.8           Sections 2.01B(a) and (b) of the Credit Agreement is hereby
amended and restated in its entirety to read as follows:
 
(a)           “(a)           Subject to the terms and conditions set forth
herein, Borrower shall have the right, without the consent of the Banks, but
with the prior approval of the Agent and the Issuing Banks (not to be
unreasonably withheld, conditioned or delayed), to solicit one or more of the
Banks, at Borrower’s discretion, to increase the amount of such Bank’s Committed
Line Portion to provide Borrower with an increase in the amounts of the
Committed Line Portions (a “Committed Line Portion Increase”), provided that (i)
at the time of such solicitation and at the time of the effectiveness of a
Committed Line Portion Increase, no Event of Default shall have occurred and be
continuing, (ii) the aggregate amount of Committed Line Portions, after the
Committed Line Portion Increase, does not exceed $350,000,000.00, and (iii) no
Bank’s Committed Line Portion shall be increased without its consent.  If Agent
and the Issuing Banks have consented to the Committed Line Portion Increase but
any Bank rejects any written request for a Committed Line Portion Increase or
fails to respond to any such written request within five (5) Business Days of
delivery thereof, then subject to the terms and conditions set forth
 

3rd Amendment to 3rd A&R Credit Agreement - Enserco
7
 

011038.0122\561069.09
 
 

--------------------------------------------------------------------------------

 

herein, Borrower shall have the right, without the consent of the Banks, to
solicit any other lending institutions to become a Bank hereunder, in accordance
with Section 2.01(B)(b) below, to provide Borrower with the portion of the
Committed Line Portion Increase allocated to the Bank rejecting or not
responding to the Borrowers written request, provided that clauses (i) and (ii)
above are satisfied.
 
(b)           (b)           Any Committed Line Portion Increase shall be
delivered by written notice from the Borrower to the Agent and the Issuing Banks
(a “Notice of Committed Line Portion Increase”) in the form of Exhibit O-2
attached hereto.  Each such Notice of Committed Line Portion Increase shall
specify (i) the proposed effective date of such Committed Line Portion Increase,
which date shall be no earlier than five (5) Business Days after receipt by the
Agent and the Issuing Banks of such Notice of Committed Line Portion Increase,
(ii) the amount of the requested Committed Line Portion Increase, (iii) the
identity of each existing Bank or new Bank that has agreed in writing to
participate in the Committed Line Portion Increase, and (iv) the amount of the
respective increases of the then existing Banks from and after the Committed
Line Portion Increase Effective Date (as defined below), as well as the
Committed Line Portion of the new Banks.  The Agent and the Issuing Banks shall
review each Notice of Committed Line Portion Increase and shall notify the
Borrower whether or not the Agent and the Issuing Banks consent to the proposed
Committed Line Portion Increase.  If the Agent and the Issuing Banks consent to
such Committed Line Portion Increase (such consent not to be unreasonably
withheld, conditioned or delayed), the Agent and the Issuing Banks shall execute
a counterpart of the Notice of Committed Line Portion Increase and such
Committed Line Portion Increase shall be effective on the proposed effective
date set forth in the Notice of Committed Line Portion Increase or on another
date agreed to by the Agent, the Issuing Banks and the Borrower (such date
referred to as the “Committed Line Portion Increase Effective Date”).”
 
3.9           Section 2.04 of the Credit Agreement is hereby amended by
replacing the phrase “prepay Loans in whole or in part” with the phrase “prepay
Revolving Loans in whole or in part”.
 
3.10           Section 3.01(c) of the Credit Agreement is hereby amended by
deleting the number “$25,000,000.00” and replacing it with “$75,000,000.00”.
 
3.11           Section 3.07 of the Credit Agreement is hereby amended by
deleting the term “Maturity Date” and replacing it with “Expiration Date”.
 
3.12           Section 3.08(a) of the Credit Agreement is hereby amended by
deleting “2.75%” from sub-clause (ii)(y) thereof and replacing it with “2.50%”.
 

3rd Amendment to 3rd A&R Credit Agreement - Enserco
8
 

011038.0122\561069.09
 
 

--------------------------------------------------------------------------------

 

3.13           Section 3.08(e) of the Credit Agreement is hereby amended by
deleting “0.25%” and replacing it with “0.20%”.
 
3.14           Section 6.11(b) of the Credit Agreement is hereby amended by
replacing “2008” with “2009”.
 
3.15           Section 7.01 of the Credit Agreement is hereby by adding the
phrase “, on a consolidated and consolidating basis,” (i) following the first
occurrence of the term “Borrower” in sub-clauses (a) and (b) and (ii) following
the phrase “Borrower prepared financial statements” in sub-clause (c).
 
3.16           Section 7.02(b) of the Credit Agreement is hereby amended and
restated in its entirety to read as follows:
 
“(b)           as of the 15th and last day of each month, delivered within seven
(7) Business Days of the reporting date, a Borrowing Base Collateral Position
Report, certified by a Responsible Officer of the Borrower; provided, however,
that if any Borrowing Base Collateral Position Report fails to reflect an
“excess” (as contemplated by such report) of greater than $15,000,000.00, then
until two consecutive Borrowing Base Collateral Position Reports have evidenced
an “excess” (as contemplated by such report) of greater than $20,000,000.00, the
Borrower shall provide additional Borrowing Base Collateral Position Reports per
month, one as of each Friday of each week.  Upon the delivery of the second
consecutive Borrowing Base Collateral Position Report evidencing an excess
greater than $20,000,000.00, the Borrower will revert to delivering two (2)
Borrowing Base Collateral Position Reports per month as described in the first
portion of this Section 7.02(b);”
 
3.17           Section 7.02(c) of the Credit Agreement is hereby amended by
deleting the phrase “seven (7) days” and replacing it with “seven (7) Business
Days”.
 
3.18           Section 7.02(i) of the Credit Agreement is hereby amended and
restated in its entirety to read as follows:
 
“(i)           within ten (10) Business Days of the end of each month, a monthly
report reflecting total future transportation and storage demand charge
obligations by tenor.”
 
3.19           Section 7.04 of the Credit Agreement is hereby amended by adding
the following at the end of sub-clause (a) thereof:  “provided, however, the
Borrower may dissolve any dormant Subsidiary with no business activity and de
minimis assets and liabilities (each, a “Dormant Subsidiary”);”.
 
3.20           Section 7.06 of the Credit Agreement is hereby amended and
restated in its entirety to read as follows:
 

3rd Amendment to 3rd A&R Credit Agreement - Enserco
9
 

011038.0122\561069.09
 
 

--------------------------------------------------------------------------------

 

“7.06           Insurance.  The Loan Parties shall maintain, and shall cause
each of their respective Subsidiaries to maintain, with financially sound and
reputable independent insurers, insurance with respect to its properties and
business against loss or damage of the kinds customarily insured against by
Persons engaged in the same or similar business, of such types and in such
amounts as are customarily carried under similar circumstances by such other
Persons.  With respect to material insurance policies maintained by the Loan
Parties, the Agent, for the benefit of the Banks, shall be named as an
additional insured and loss payee under all such polices, without liability for
premiums.”
 
3.21           The introductory clause to Section 7.15 of the Credit Agreement
is hereby amended and restated in its entirety to read as follows:
 
“7.15           Financial Covenants.  The Borrower shall at all times maintain,
on a consolidated basis with its Subsidiaries:”
 
3.22           Section 7.15 of the Credit Agreement is hereby amended by
deleting “$50,000,000.00” from clauses (a) and (b) and replacing it with
“$40,000,000.00”.
 
3.23           Section 7.15 of the Credit Agreement is hereby amended by adding
the following clause (d) following clause (c) thereof:
 
“(d)           Minimum Realized Net Working Capital of $40,000,000.00.”
 
3.24           Section 7.16 of the Credit Agreement is hereby amended and
restated in its entirety to read as follows:
 
“7.16           Net Cumulative Loss.
 
(a)           The Borrower shall not incur a Net Cumulative Loss beginning as of
March 1, 2010, in excess of the lower of the following:  (A) $30,000,000.00, or
(B)(x) $20,000,000.00 plus (y) to the extent it results in a positive number,
fifty percent (50%) times the following:
 
(i)           the lower of Net Working Capital or Tangible Net Worth (as of the
most recent period available), minus
 
(ii)           the greater of (x) $62,500,000.00 and (y) twenty-five percent
(25%) of the elected Borrowing Base Sub-Cap then in effect.
 
(b)           For purposes of this Section 7.16, Net Cumulative Loss shall mean
the consolidated net loss of the Borrower and its Subsidiaries computed on an
Economic Basis.”
 
3.25           Section 8.02 of the Credit Agreement is hereby amended and
restated in its entirety to read as follows:
 

3rd Amendment to 3rd A&R Credit Agreement - Enserco
10
 

011038.0122\561069.09
 
 

--------------------------------------------------------------------------------

 

“8.02           Consolidations, Mergers and Dispositions.  Beginning as of March
1, 2010, the Borrower shall not suffer or permit any of its Subsidiaries to
merge, consolidate with or into, or convey, transfer, lease or otherwise dispose
of any of its assets (whether now owned or hereafter acquired) to or in favor of
any Person except for (a) the sale of assets in the ordinary course of its
business, (b) mergers and consolidations with an aggregate value of less than
$10,000,000.00 less the aggregate value of any acquisitions permitted under
Section 8.18, and (c) one or more unrelated sale(s) of any asset with an
individual value of $10,000,000.00 or less; provided, that all such sales
pursuant to this sub-clause (c) shall not exceed $15,000,000.00 in the
aggregate.  Agent shall promptly release any Liens it holds on assets permitted
to be sold pursuant to this Section 8.02.”
 
3.26           The introductory paragraph to Section 8.03 of the Credit
Agreement is hereby amended and restated in its entirety to read as follows:
 
“Limitation on Indebtedness.  The Loan Parties shall not suffer or permit any of
their respective Subsidiaries to, create, incur, assume, suffer to exist, or
otherwise become or remain directly or indirectly liable with respect to, any
Indebtedness, except:”
 
3.27           Section 8.09 of the Credit Agreement is hereby amended and
restated in its entirety to read as follows:
 
“8.09           Change in Business.  The Loan Parties shall not, nor suffer or
permit any of their respective Subsidiaries to, engage in any line of business
or trading strategy materially different from the line of business or trading
strategy carried on by the Loan Parties and their respective Subsidiaries on the
date hereof.”
 
3.28           Section 8.11 of the Credit Agreement is hereby amended and
restated in its entirety to read as follows:
 
“8.11           Net Fixed Price Volume Limits
 
(a)           At no time will the Borrower allow the Net Fixed Price Volume of
natural gas to exceed 3,000,000 MMBTUS, the Net Fixed Price Volume of crude oil
and distillates for crude blending to exceed 50,000 bbls or the Net Fixed Price
Volume of natural gas liquids to exceed 1,000,000 gallons.
 
(b)           In the event the Borrower’s Net Fixed Price Volume of natural gas
exceeds 2,000,000 MMBTUS, the financial covenants set forth at Section 7.15(a)
and (b) shall be adjusted by increasing the required minimum Net Working Capital
and the required Tangible Net Worth by an amount equal to the Borrower’s actual
Net Fixed Price Volume of natural gas less 2,000,000 MMBTUS times $5.00 per
MMBTU.”
 
3.29           Section 8.15 of the Credit Agreement is hereby amended by
deleting the phrase “for the next succeeding two-year period”.
 

3rd Amendment to 3rd A&R Credit Agreement - Enserco
11
 

011038.0122\561069.09
 
 

--------------------------------------------------------------------------------

 

3.30           Section 8.18 of the Credit Agreement is hereby amended by
deleting the number “$15,000,000.00” and replacing it with “$20,000,000.00”.
 
3.31           Section 8.20 of the Credit Agreement is hereby amended by
deleting the proviso at the end of such Section and replacing it with the
following:  “provided that the tangible net worth according to GAAP of each such
Subsidiary (other than any Dormant Subsidiary) shall at all times equal or
exceed $250,000.00”.
 
3.32           Section 11.04 of the Credit Agreement is hereby amended and
restated in its entirety to read as follows:
 
“11.04           Costs and Expenses.  The Loan Parties agree (a) to pay or
reimburse Agent and Arrangers for all reasonable costs and expenses incurred by
Agent or Arrangers in connection with the development, preparation, negotiation
and execution of this Agreement and the other Loan Documents and any amendment,
waiver, consent or other modification of the provisions hereof and thereof
(whether or not the transactions contemplated hereby or thereby are
consummated), and the consummation and administration of the transactions
contemplated hereby and thereby, including all Attorney Costs, and (b) to pay or
reimburse Agent and each Bank for all costs and expenses incurred in connection
with the enforcement, attempted enforcement, or preservation of any rights or
remedies under this Agreement or the other Loan Documents (including all such
costs and expenses incurred during any “workout” or restructuring in respect of
the Obligations and during any legal proceeding, including any proceeding under
any Debtor Relief Law), including all Attorney Costs.  The foregoing costs and
expenses shall include all search, filing, recording and appraisal charges and
fees and taxes related thereto, and other out-of-pocket expenses incurred by
Agent and the cost of independent public accountants and other outside experts
retained by Agent or any Bank.  The agreements in this Section shall survive the
termination of this Agreement and repayment of all the other Obligations.”
 
3.33           Section 11.05 of the Credit Agreement is hereby amended and
restated in its entirety to read as follows:
 
“11.05           Indemnity.  Whether or not the transactions contemplated hereby
are consummated, the Loan Parties agree to indemnify, save and hold harmless the
Agents and each of their Related Persons, each Issuing Bank, each Bank and their
respective Affiliates, directors, officers, employees, counsel, agents and
attorneys-in-fact (collectively the “Indemnitees”) from and against: (a) any and
all claims, demands, actions or causes of action that are asserted against any
Indemnitee by any Person (other than Agent or any Bank) relating directly or
indirectly to a claim, demand, action or cause of action that such Person
asserts or may assert against any Loan Party, any Affiliate of any Loan Party or
any of their respective officers or
 

3rd Amendment to 3rd A&R Credit Agreement - Enserco
12
 

011038.0122\561069.09
 
 

--------------------------------------------------------------------------------

 

directors; (b) any and all claims, demands, actions or causes of action that may
at any time (including at any time following repayment of the Obligations and
the resignation or removal of Agent or the replacement of any Bank) be asserted
or imposed against any Indemnitee, arising out of or relating to, the Loan
Documents, any predecessor loan documents, the use or contemplated use of the
proceeds of any Credit Extension, or the relationship of any Loan Party, Agent
and the Banks under this Agreement or any other Loan Document; (c) any
administrative or investigative proceeding by any Governmental Authority arising
out of or related to a claim, demand, action or cause of action described in
subsection (a) or (b) above; and (d) any and all liabilities (including
liabilities under indemnities), losses, costs or expenses (including Attorney
Costs) that any Indemnitee suffers or incurs as a result of the assertion of any
foregoing claim, demand, action, cause of action or proceeding, or as a result
of the preparation of any defense in connection with any foregoing claim,
demand, action, cause of action or proceeding, in all cases, WHETHER OR NOT
ARISING OUT OF THE NEGLIGENCE OF AN INDEMNITEE, and whether or not an Indemnitee
is a party to such claim, demand, action, cause of action or proceeding (all the
foregoing, collectively, the “Indemnified Liabilities”); provided, however, that
no Indemnitee shall be entitled to indemnification for any claim caused by its
own gross negligence or willful misconduct as determined by a court of competent
jurisdiction by final judgment.  The agreements in this Section shall survive
the termination of this Agreement and repayment of all the other Obligations.”
 
3.34           Each Schedule to the Credit Agreement other than Schedule 1.01 is
hereby replaced with the corresponding Schedule attached hereto.
 
3.35           Exhibit B to the Credit Agreement is hereby amended and restated
in its entirety with Exhibit B attached hereto.
 
3.36           Exhibit D to the Credit Agreement is hereby amended and restated
in its entirety with Exhibit D attached hereto.
 
3.37           Exhibit E to the Credit Agreement is hereby amended and restated
in its entirety with Exhibit E attached hereto.
 
3.38           Exhibit I to the Credit Agreement is hereby amended and restated
in its entirety with Exhibit I attached hereto.
 
3.39           The Responsible Officer List is hereby amended and restated in
its entirety with Annex 1 attached hereto.
 
4.           Appointment of Successor Agent.  Pursuant to Section 10.09 of the
Credit Agreement, Fortis Capital Corp. has notified the Banks that it intends to
resign as Agent upon the Effective Date of this Amendment.  By execution of this
Amendment, each of the Banks agrees:
 

3rd Amendment to 3rd A&R Credit Agreement - Enserco
13
 

011038.0122\561069.09
 
 

--------------------------------------------------------------------------------

 

4.1.1           to appoint BNP as successor Agent for the Banks; and
 
4.1.2           to waive the 30-day notice requirement set forth in
Section 10.09 of the Credit Agreement.
 
By execution of this Amendment, BNP accepts its appointment as Agent under the
Credit Agreement and agrees to be bound by the terms and conditions of the
Credit Agreement, including, but not limited to, Article X thereof, and the
Borrower consents to such appointment.
 
5.           Reallocation of Existing Committed Line Portions, Loans and L/C
Obligations.  In connection herewith, contemporaneously with the Effective Date,
the Banks hereby acknowledge and agree that they shall sell, assign, transfer
and convey to the other Banks and/or purchase and accept from the other Banks, a
portion of the outstanding aggregate Committed Line Portions, Loans and L/C
Obligations immediately prior to the Effective Date, such that (a) each Bank’s
Committed Line Portion shall equal the Committed Line Portion amount set forth
opposite such Bank’s name on Schedule 2.01 attached hereto, and (b) the
Effective Amount of each Bank’s Loans and L/C Obligations shall equal such
Bank’s Pro Rata Share (as set forth in Schedule 2.01 attached hereto) of the
total outstanding amount of Loans and L/C Obligations.  The Borrower, the Agent
and each Bank a party hereto hereby (i) consent to all reallocations and
assignments of the Committed Line Portions, Loans and L/C Obligations effected
pursuant to the foregoing, (ii) acknowledge and agree that such reallocations
and assignments shall be deemed effective as if such reallocations and
assignments were evidenced by Assignments and Acceptances among the Banks
delivered pursuant to Section 11.07 of the Credit Agreement, and (iii) agree
that the Banks shall make full cash settlement of such reallocations and
assignments through the Agent, as the Agent may direct or approve, such that
after giving effect to such settlement, each Bank’s Committed Line Portion and
the total outstanding amount of Loans and L/C Obligations shall be as set forth
above.
 
6.           Effectiveness of Amendment.  This Amendment shall be effective (the
“Effective Date”) upon:
 
(a)           Receipt by the Agent of a copy of this Amendment.
 
(b)           Receipt by the Agent of the Borrower’s audited financial
statements for its 2009 fiscal year in compliance with Section 7.01(a) of the
Credit Agreement.
 
(c)           Borrower shall have executed and delivered amended and restated
Notes in favor of the Banks.
 
(d)           A power of attorney executed by Borrower and Guarantor in favor of
BNP.
 
(e)           Evidence that all UCC-1 financing statements have been assigned to
BNP, in its capacity as successor Collateral Agent.
 
(f)           Receipt by the Agent of an amendment to the Intercreditor
Agreement, in form and substance satisfactory to the Agent.
 

3rd Amendment to 3rd A&R Credit Agreement - Enserco
14
 

011038.0122\561069.09
 
 

--------------------------------------------------------------------------------

 

(g)           Receipt by the Agent of an amendment to the Security Agreement, in
form and substance satisfactory to the Agent.
 
(h)           Receipt by the Agent of an amendment to the Blocked Account
Agreement, in form and substance satisfactory to the Agent.
 
(i)           Receipt by the Agent of all fees due and owing.
 
(j)           Parent shall have ratified and confirmed the Support Agreement.
 
7.           Ratifications, Representations and Warranties.
 
(a)           The terms and provisions set forth in this Amendment shall modify
and supersede all inconsistent terms and provisions set forth in the Credit
Agreement and, except as expressly modified and superseded by this Amendment,
the terms and provisions of the Credit Agreement are ratified and confirmed and
shall continue in full force and effect.  Borrower and the Banks agree that the
Credit Agreement, as amended hereby, shall continue to be legal, valid, binding
and enforceable in accordance with its terms.
 


(b)           To induce the Banks to enter into this Amendment, the Borrower
ratifies and confirms that each representation and warranty set forth in the
Credit Agreement is true and correct in all material respects as if such
representations and warranties were made on the even date herewith (unless
stated to relate solely to an earlier date, in which case such representations
and warranties shall have been true and correct as of such earlier date), in
each case other than representations and warranties that are (x) subject to a
materiality qualifier, in which case such representations and warranties shall
be (or shall have been) true and correct and (y) modified by the updated
disclosure schedules attached hereto, in which case such representations and
warranties shall be true and correct as modified, and further represents and
warrants (i) that there has occurred since the date of the last financial
statements delivered to the Banks no event or circumstance that has resulted or
could reasonably be expected to result in a Material Adverse Effect, (ii) that
no Event of Default exists both before and after giving effect to this
Amendment, and (iii) that the Borrower is fully authorized to enter into this
Amendment.
 
8.           Benefits.  This Amendment shall be binding upon and inure to the
benefit of the Banks and the Borrower, and their respective successors and
assigns; provided, however, that Borrower may not, without the prior written
consent of the Banks, assign any rights, powers, duties or obligations under
this Amendment, the Credit Agreement or any of the other Loan Documents.
 
9.           Governing Law.  THIS AMEDMENT IS GOVERNED BY THE LAWS OF THE STATE
OF NEW YORK WITHOUT REGARD TO THE CHOICE OF LAW RULES OF THAT STATE (OTHER THAN
SECTIONS 5-1401 AND 5-1402 OF THE NEW YORK GENERAL OBLIGATIONS LAW).
 

3rd Amendment to 3rd A&R Credit Agreement - Enserco
15
 

011038.0122\561069.09
 
 

--------------------------------------------------------------------------------

 

10.           Invalid Provisions.  If any provision of this Amendment is held to
be illegal, invalid or unenforceable under present or future laws, such
provision shall be fully severable and the remaining provisions of this
Amendment shall remain in full force and effect and shall not be affected by the
illegal, invalid or unenforceable provision or by its severance.
 
11.           Entire Agreement.  THIS CREDIT AGREEMENT, AS AMENDED BY THIS
AMENDMENT, AND THE OTHER LOAN DOCUMENTS REPRESENT THE FINAL AGREEMENT BETWEEN
THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS,
OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES.  THERE ARE NO UNWRITTEN ORAL
AGREEMENTS BETWEEN THE PARTIES.
 
12.           Reference to Credit Agreement.  The Credit Agreement and the other
Loan Documents, and any and all other agreements, documents or instruments now
or hereafter executed and delivered pursuant to the terms hereof or pursuant to
the terms of the Credit Agreement, as amended hereby, are hereby amended so that
any reference in the Credit Agreement to the Credit Agreement shall mean a
reference to the Credit Agreement as amended hereby.
 
13.           Loan Document.  This Amendment shall be considered a Loan Document
under the Credit Agreement.
 
14.           Counterparts.  This Amendment may be separately executed in any
number of counterparts, each of which shall be an original, but all of which,
taken together, shall be deemed to constitute one and the same agreement.
 



3rd Amendment to 3rd A&R Credit Agreement - Enserco
16
 

011038.0122\561069.09
 
 

--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered by their proper and duly authorized officers as of the
day and year first above written.
 
ENSERCO ENERGY INC.,
a South Dakota corporation




By: /s/ Victoria J.
Campbell                                                                           
Name: Victoria J.
Campbell                                                                           
Title: Vice President and General
Manager                                                                           





3rd Amendment to 3rd A&R Credit Agreement - Enserco
   

011038.0122\561069.09
 
 

--------------------------------------------------------------------------------

 

ACCEPTED AND AGREED:


ENSERCO MIDSTREAM, LLC,
a South Dakota limited liability company




By: /s/ Victoria J.
Campbell                                                                           
Name: Victoria J.
Campbell                                                                           
Title: Vice
President                                                                           





3rd Amendment to 3rd A&R Credit Agreement - Enserco
   

011038.0122\561069.09
 
 

--------------------------------------------------------------------------------

 

FORTIS CAPITAL CORP.,
as resigning Agent




By: /s/ Chad
Clark                                                                           
Name: Chad
Clark                                                                           
Title:
Director                                                                           




By: /s/ R. Corey
Hingson                                                                           
Name: R. Corey
Hingson                                                                           
Title: Vice
President                                                                           







3rd Amendment to 3rd A&R Credit Agreement - Enserco
   

011038.0122\561069.09
 
 

--------------------------------------------------------------------------------

 

BNP PARIBAS,
as successor Agent




By: /s/ Keith
Cox                                                                           
Name: Keith
Cox                                                                           
Title: Managing
Director                                                                           




By: /s/ Andrew
Stratos                                                                           
Name: Andrew
Stratos                                                                           
Title: Vice President 


 







3rd Amendment to 3rd A&R Credit Agreement - Enserco
   

011038.0122\561069.09
 
 

--------------------------------------------------------------------------------

 

BNP PARIBAS,
as a Bank and an Issuing Bank




By: /s/ Keith
Cox                                                                           
Name: Keith
Cox                                                                           
Title: Managing
Director                                                                           




By: /s/ Andrew
Stratos                                                                           
Name: Andrew
Stratos                                                                           
Title: Vice President 









3rd Amendment to 3rd A&R Credit Agreement - Enserco
   

011038.0122\561069.09
 
 

--------------------------------------------------------------------------------

 

SOCIETE GENERALE,
as a Bank and an Issuing Bank




By: /s/ Chung-Taek
Oh                                                                           
Name: Chung-Taek
Oh                                                                           
Title:
Director                                                                           




By: /s/ Barbara
Paulsen                                                                           
Name: Barbara
Paulsen                                                                           
Title: Managing
Director                                                                           









3rd Amendment to 3rd A&R Credit Agreement - Enserco
   

011038.0122\561069.09
 
 

--------------------------------------------------------------------------------

 

U.S. BANK NATIONAL ASSOCIATION,
as a Bank




By: /s/ Monte E.
Deckerd                                                                           
Name: Monte E.
Deckerd                                                                           
Title: Senior Vice
President                                                                           


 





3rd Amendment to 3rd A&R Credit Agreement - Enserco
   

011038.0122\561069.09
 
 

--------------------------------------------------------------------------------

 

THE BANK OF TOKYO-MITSUBISHI UFJ, LTD., NEW YORK BRANCH,
as a Bank




By: /s/ Chan K.
Park                                                                           
Name: Chan K.
Park                                                                           
Title: SVP and
Manager                                                                           



3rd Amendment to 3rd A&R Credit Agreement - Enserco
   

011038.0122\561069.09
 
 

--------------------------------------------------------------------------------

 

RZB FINANCE LLC,
as a Bank




By: /s/ Nancy
Remini                                                                           
Name: Nancy
Remini                                                                           
Title: Vice
President                                                                           




By: /s/ Pearl
Geffers                                                                           
Name: Pearl
Geffers                                                                           
Title: First Vice
President                                                                           


 





3rd Amendment to 3rd A&R Credit Agreement - Enserco
   

011038.0122\561069.09
 
 

--------------------------------------------------------------------------------

 

COÖPERATIEVE CENTRAL RAIFFEISEN-
BOERENLEENBANK B.A., “Rabobank Nederland,” NEW YORK BRANCH,
as a Bank




By: /s/ Brett
Delfino                                                                           
Name: Brett
Delfino                                                                           
Title: Executive
Director                                                                           




By: /s/ Eva
Rushkevich                                                                           
Name: Eva
Rushkevich                                                                           
Title: Executive
Director                                                                           





3rd Amendment to 3rd A&R Credit Agreement - Enserco
   

011038.0122\561069.09
 
 

--------------------------------------------------------------------------------

 

SCHEDULE 2.01


COMMITTED LINE AND
COMMITTED LINE PORTIONS
(EXCLUDING SWAP CONTRACTS)


 
I.           Committed Line:


A.
Maximum Line:
$350,000,000.00



B.
Total Line Amount Committed:
$226,500,000.00



C.
 Committed Percentage:
64.714285714%



II.           Committed Line Portions:




Bank
Dollar Amount
Pro Rata Share
     
BNP Paribas
  $70,000,000.00
30.905077262%
Societe Generale
  $70,000,000.00
30.905077262%
The Bank of Tokyo Mitsubishi UFJ, Ltd., New York Branch
  $35,000,000.00
15.452538631%
Coöperatieve Centrale Raiffeisen-Boerenleenbank B.A., “Rabobank Nederland”, New
York Branch
  $23,500,000.00
10.375275938%
U.S. Bank National Association
  $18,000,000.00
7.947019868%
RZB Finance LLC
  $10,000,000.00
4.415011038%
Total Line Amounts Committed
$226,500,000.00
100%



 
III.           Advance Line
Limit:                                   $50,000,000.00


Effective Date:  May 7, 2010



3rd Amendment to 3rd A&R Credit Agreement - Enserco
   

011038.0122\561069.09
 
 

--------------------------------------------------------------------------------

 

RATIFICATION OF SUPPORT AGREEMENT


Reference is made to that certain Black Hills Support Agreement, dated May 8,
2009, executed by the undersigned (the “Support Agreement”).  The undersigned
has reviewed the Third Amendment to Third Amended and Restated Credit Agreement
(the “Amendment”), dated as of May 7, 2010, by and among ENSERCO ENERGY INC., a
South Dakota corporation (the “Borrower”), FORTIS CAPITAL CORP., a Connecticut
corporation (“Fortis”), SOCIETE GENERALE, a bank organized under the laws of
France (“SocGen”), as an Issuing Bank, a Bank and the Syndication Agent, BNP
PARIBAS, a bank organized under the laws of France (“BNP”), as an Issuing Bank,
a Bank, successor Administrative Agent and Collateral Agent and the
Documentation Agent, and each of the other financial institutions which are
parties hereto (collectively, the “Banks”). The undersigned has reviewed the
Amendment and hereby consents to its terms and acknowledges that BNP is the
successor Administrative Agent and Collateral Agent and consents to the
amendments to the Loan Documents, including the Support Agreement, set forth in
Paragraph 2 of the Amendment. The undersigned hereby confirms and ratifies the
terms of the Support Agreement and acknowledges that the Support Agreement is in
full force and effect.


BLACK HILLS CORPORATION




By:  /s/ Garner M.
Anderson                                                                
Name: Garner M. Anderson                                                      
Title:   Vice President, Treasurer and CRO


 


3rd Amendment to 3rd A&R Credit Agreement - Enserco
   

011038.0122\561069.09